Citation Nr: 0515850	
Decision Date: 06/13/05    Archive Date: 06/21/05

DOCKET NO.  03-36 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office  
in Atlanta, Georgia

THE ISSUE

Entitlement to Service Disabled Veterans Insurance (SDVI) 
under 38 U.S.C.A. § 1922(a).

(The issues of entitlement to service connection for hiatal 
hernia, gastroesophageal reflux disease, and adenocarcinoma 
of the esophagus, for purposes of accrued benefits, are 
subjects of a separate decision).

REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

D. A. Saadat
INTRODUCTION

The veteran had over 15 years of active military service, 
ending in May 1992.  He passed away in October 2002, and the 
appellant is his widow.

This case comes to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision.  The appellant filed a 
notice of disagreement in January 2003, a statement of the 
case was issued in November 2003, and the appellant perfected 
her appeal in December 2003.


FINDING OF FACT

At the time of his death in October 2002, the veteran had a 
pending claim for entitlement to SDVI under 38 U.S.C.A. 
§ 1922(a).


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of the claim for 
entitlement to SDVI under 38 U.S.C.A. § 1922(a).  38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

When the veteran passed away in October 2002, he had a 
pending claim for SDVI under 38 U.S.C.A. § 1922(a).  The 
appellant has continued to seek these insurance proceeds. 

As a matter of law, veterans' claims do not survive their 
deaths.  Vda de Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
Unfortunately, because the veteran died while a claim for 
SDVI was pending, this claim is now moot.  Since this case 
does not involve periodic monetary benefits, there are no 
accrued benefits at stake.  It is only in the accrued 
benefits provisions of 38 U.S.C.A. § 5121 that Congress has 
set forth a procedure for a qualified survivor to carry on an 
appeal, to the limited extent provided for therein, by 
submitting an application for accrued benefits within one 
year after the veteran's death.  38 U.S.C.A. § 5121(a),(c); 
Landicho at 47. 

Therefore, the claim for entitlement to SDVI under 38 
U.S.C.A. § 1922(a) has become moot by virtue of the veteran's 
death and must be dismissed for lack of jurisdiction.  See 38 
U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

A discussion about VA's duties to notify and assist 
concerning this claim is unnecessary because the Veterans 
Claims Assistant Act of 2000 has no effect where the law, and 
not the underlying facts or development of the facts, is 
dispositive.  See Manning v. Principi, 16 Vet. App. 534, 542 
(2002).


ORDER

The claim for entitlement to SDVI under 38 U.S.C.A. § 1922(a) 
is dismissed.




	                        
____________________________________________
	MICHAEL E. KILCOYNE 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


